DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1; Hell et al. disclose: controlling the fluorescence microscope and an imaging process of the fluorescence microscope by a microscope controller (col.17 L25-39) such that the following steps are performed: generating an illumination focus by virtue of overlaying a focused depletion light (fig.1 item 2) distribution on a focused excitation light (fig.1 item 1) distribution for the stimulated emission depletion, as a result of which, during illumination with the illumination focus, the sample is excited to emit imaging fluorescence light only within an effective excitation focus, an extent of which is reduced in relation to an extent of the excitation light distribution (col.18 L37-51), scanning a plurality of sample segments successively within a target region of the sample by the illumination focus with a first spatial resolution that has been adapted to the reduced extent of the effective excitation focus, (col.18 L52-67, col.19 L21-31). 
Hell et al. fail to teach, disclose, suggest or make obvious: generating an overview image of the target region with a second spatial resolution prior to the imaging process, the second spatial resolution being lower than the first spatial resolution and higher than a third spatial resolution that has been adapted to the extent of the excitation light distribution, and the overview image being analyzed such that image regions without relevant image information are identified reducing at least a radiant flux of the depletion light distribution within a scope of the imaging process when scanning the sample segments which are assigned to the image regions without relevant image information that were identified in the overview image.
Regarding independent claim 15; the claim contains the same substantive limitations as independent claim 1, the claim is therefore allowed on the same basis.
Claims 2-14 are allowed on the basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884